Citation Nr: 0621772	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a May 10, 1996, rating decision assigning an 
effective date of March 26, 1992, for the grant of a 100-
percent rating for post-traumatic stress disorder may be 
revised or reversed based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran had periods of active duty from June 1963 to 
November 1971, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, among other things, found that 
there was no clear and unmistakable error (CUE) in its May 
10, 1996, rating decision.  

The Board notes that entitlement to an earlier effective date 
for the grant of a 100-percent rating for post-traumatic 
stress disorder was denied by the RO in its October 2002 
rating decision and the veteran submitted a notice of 
disagreement with respect to that issue.  Following the 
issuance of a statement of the case, however, the veteran did 
not perfect his appeal of that issue by submitting a 
substantive appeal as is required under 38 C.F.R. § 20.202.  
As such, the only issue before the Board for adjudication is 
as set forth in the title page of this decision.


FINDINGS OF FACT

1.  At the time of the May 1996 rating decision, the correct 
facts, as they were then known, were before the adjudicator 
and the statutory and regulatory provisions then extant were 
correctly applied in assigning an effective date of March 26, 
1992, for the grant of a 100-percent rating for post-
traumatic stress disorder.  

2.  The May 1996 rating decision assigning a March 26, 1992 
effective date for the grant of a 100-percent rating for 
post-traumatic stress disorder did not contain factual or 
legal errors of such magnitude, individually or cumulatively, 
that a different outcome would have to have been reached in 
their absence.



CONCLUSION OF LAW

Clear and unmistakable error is not shown in the May 10, 
1996, rating decision assigning a March 26, 1992, effective 
date for the grant of a 100-percent rating for post-traumatic 
stress disorder.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board finds 
that the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) are not applicable to claims of clear and 
unmistakable error in an RO determination.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error which existed 
at the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.

The veteran asserts that the RO did not correctly apply 
38 C.F.R. § 3.400(o)(2) in assigning the date of receipt of 
his claim as the effective date for the grant of an increase 
in rating to 100 percent for post-traumatic stress disorder.  
Specifically, the veteran contends that there was ample 
evidence in the claims folder that he had been unemployed 
since the 1970's due to post-traumatic stress disorder and 
that, as such, when he submitted a claim for an increase in 
disability benefits on March 26, 1992, he was entitled to 
have an effective date of one year prior to that date 
assigned as it was factually ascertainable that he had been 
unemployable due to post-traumatic stress disorder during 
that previous year.  The veteran at no time argued that he 
had an increase in disability in 1991 that prompted his 
unemployment, only that he had continued to be unemployable 
in 1991 as a result of his service-connected psychiatric 
disorder.

The veteran alternatively argues that the RO did not have the 
correct facts, as they were known at the time of the May 1996 
rating decision, before it because the RO did not seek 
additional evidence showing unemployability as required by 
38 C.F.R. § 3.103(a).  The veteran's attorney asserts that 
the obligation of VA to assist a claimant in developing the 
facts pertinent to a claim enunciated in 38 C.F.R. § 3.103(a) 
is separate and apart from VA's duty to assist outlined in 
38 U.S.C.A. § 5103A, acknowledging that a failure in the duty 
to assist cannot rise to the level of CUE.  It is 
specifically contended that VA had an obligation to obtain 
evidence showing the level of disability at least one year 
prior to the date of claim so that the most advantageous 
effective date could be assigned for any increase granted as 
38 C.F.R. § 3.400(o)(2) allowed for the assignment of an 
effective date for an increased rating up to one year prior 
to the date of claim if there was evidence of an increase in 
disability within one year from the date of receipt of the 
claim.  Interestingly, the veteran's counsel argued in the 
July 2004 substantive appeal that records from the Social 
Security Administration, dated in 1999, were "dispositive of 
the assignment of the effective date for the 100% rating in 
this matter under 38 C.F.R. § 3.400(o)(2)."

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.

The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated,

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

The evidence of record at the time of the May 10, 1996, 
rating decision included a January 1989 VA psychiatric 
examination showing that the veteran had been unemployed 
since 1973 and had continued complaints of black outs, 
difficulty concentrating, and anxiety.  He was determined to 
have chronic and severe post-traumatic stress disorder and to 
be competent for VA compensation purposes.  The record also 
included financial status reports dated in August 1990 and 
April 1992 showing that the veteran had been unemployed since 
the 1970's, as well as a letter from the veteran dated in 
September 1991 reflecting his desire to obtain pension 
benefits due to his unemployability.  Treatment records dated 
from July 1991 to August 1992 did not include any reference 
to the veteran's psychiatric disorder.

On March 26, 1992, the veteran, through counsel, requested a 
100-percent rating for his post-traumatic stress disorder.  
The request for an increase in rating did not mention 
anything about a recent increase in disability.  The veteran 
underwent a VA examination in August 1992 and again advised 
that he had been unemployed since the 1970's.  There was no 
complaint of a recent increase in symptoms.

The Board points out at this juncture that in order for a 
date earlier than the date of receipt of claim to be assigned 
for the grant of an increased rating, there must be evidence 
of an increase in disability within the year just prior to 
the submission of a request for an increased rating.  As set 
out above, 38 C.F.R. § 3.400(o)(2) specifically states that 
the effective date shall be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date, otherwise the appropriate effective date for assignment 
is the date of receipt of claim.

Given the record as it existed at the time of the May 1996 
rating decision, the Board finds that there is no evidence of 
an increase in disability at any time between March 26, 1991, 
and March 26, 1992.  The veteran at no time alleged such an 
increase in disability and the medical evidence does not show 
any event during that year that represents an increase in 
symptomatology.  The fact that the RO did not discuss the 
possibility of assigning an effective date for a date other 
than the date of receipt of claim does not mean that it did 
not consider 38 C.F.R. § 3.400(o)(2) and there is nothing in 
the record to support the contention that the outcome of the 
rating would be manifestly different had the RO discussed 
38 C.F.R. § 3.400(o)(2).

As for the argument that the RO failed in its obligation 
under 38 C.F.R. § 3.103(a) to obtain evidence showing 
unemployment, including the decision of the Social Security 
Administration dated over three years after the rating 
decision in question, the Board finds it to be without merit.  
As noted above, there was plenty of evidence of record at the 
time of the May 1996 rating decision showing that the veteran 
was unemployed.  Neither medical evidence nor statements 
received from the veteran, however, showed an increase in 
disability between March 26, 1991, and March 26, 1992.  The 
Board is confounded by the argument that a document, dated 
over three years after the rating decision in question, is 
"dispositive" of anything that was decided prior to its 
existence and could be considered when determining the 
existence of CUE.  Nonetheless, the Board considered this 
assertion and finds it without merit as claims of CUE are 
limited to the record as it existed at the time of the action 
in question.  

VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration, as set forth in Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991), and it certainly is 
not bound by a finding in this case that was made subsequent 
to the May 1996 rating decision.  Notwithstanding the fact 
that the Social Security Administration decision cannot here 
be considered as it was not promulgated at the time of the 
1996 rating action, the Board points out that the decision 
also noted unemployment since the 1970's without any 
reference to an increase in disability in 1991.

The Board acknowledges that the veteran's counsel made 
arguments as to the requirement that a 100-percent rating be 
assigned under rating criteria in existence at the time of 
the May 1996 rating decision.  The Board finds that the 
rating criteria were properly considered in assigning the 
100-percent rating and that the evidence of unemployment, as 
set forth above, is not refuted.  The assignment of an 
earlier effective date, however, turns on whether there was 
evidence of an increase in disability within the year prior 
to the submission of the request for an increased rating on 
March 26, 1992.  

The Board certainly appreciates the veteran's desire to have 
an earlier effective date assigned based on the fact that he 
has not worked anything other than odd jobs basically since 
his discharge from service.  The Board's sympathy and 
understanding, however, does not equate to a finding of CUE 
as the decision made to assign the date of receipt of claim 
as the effective date for the grant of a 100-percent rating 
is supported by the statutory and regulatory provisions 
extant at the time of the May 1996 rating decision as well as 
the facts as they were known at the time of that rating 
decision.  Therefore, following a complete review of the 
record, the Board specifically finds that the correct facts, 
as they were known at the time of the May 1996 rating 
decision, were before the adjudicator at the time of the 
rating decision and the statutory and regulatory provisions 
extant at the time of that rating decision were correctly 
applied in assigning March 26, 1992, as the effective date 
for the grant of a 100-percent rating for post-traumatic 
stress disorder.  Furthermore, the May 1996 rating decision 
did not contain factual or legal errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.  Specifically, 
the rating specialist assigned what he determined to be the 
most advantageous effective date based upon his weighing of 
the evidence in May 1996 and there is no evidence of an error 
to which reasonable minds could not differ.  Thus, the Board 
finds that clear and unmistakable error was not committed by 
the RO in its assignment of March 26, 1992, as the effective 
date for the grant of a 100-percent rating for post-traumatic 
stress disorder and the veteran's appeal is denied.


ORDER

Clear and unmistakable error having not been committed in the 
May 10, 1996, rating decision assigning March 26, 1992, as 
the effective date for the grant of a 100-percent rating for 
post-traumatic stress disorder, the rating will not be 
revised and the appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


